FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT by and between Wild Oats Markets,
Inc. (the "Company") and Perry D. Odak (the "Executive") is dated December 28,
2001.

 

RECITALS

 

A. The Executive and the Company entered into an Employment Agreement dated
March 6, 2001 (the "Employment Agreement"); and

 

B. Under Section 4(b) of the Employment Agreement, the Company shall pay the
Executive as Incentive Compensation in respect to each fiscal year (or a portion
thereof) of the Company during the Term, an amount determined in accordance with
any bonus or short term incentive compensation program (which may be based upon
achieving certain specified performance criteria) which may be established by
the Board either for the Executive or for senior management;

 

C. Section 4(b) of the Employment Agreement further provides for the Executive's
good faith consideration of waiving all or a portion of the Incentive
Compensation otherwise payable to him for the first 12 months of service to the
extent that the Company incurs a loss in connection with its obligation to
arrange for the purchase of the Executive's house under Section 4(h) of the
Employment Agreement;

 

D. The parties have agreed to an extension of the date on which the Incentive
Compensation shall be paid in order to provide for sufficient time to determine
whether the Company will incur a loss in connection with the Company's
obligation to purchase the Executive's house for purposes of Section 4(b) of the
Agreement; and

 

E. The Board of Directors and the Executive have agreed that the first Incentive
Compensation payment date shall be as provided below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this First Amendment to
Employment Agreement, the parties hereby agree:

 

> > 1. Amendment to Section 4(b) - Incentive Compensation. The last sentence in
> > the first full paragraph is deleted and replaced with the following:
> > 
> >  
> > 
> > The amount of Incentive Compensation to be paid by the Company to the
> > Executive for the first twelve (12) months of service during the Term hereof
> > shall not be less than Two Hundred Fifty Thousand Dollars ($250,000), which
> > amount shall be paid only if the Executive remains in the employment of the
> > Company on June 20, 2002 or is terminated by the Company other than for
> > Cause (or he terminates for Good Reason) during such period.
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> > The following sentence is added at the end of Section 4(b) of the Employment
> > Agreement:
> > 
> >  
> > 
> > The Incentive Compensation payment to the Executive for the first 12 months
> > of service during the Term shall be due on or before June 20, 2002 in order
> > to provide sufficient time for the Executive to evaluate whether the Company
> > has incurred a loss in connection with the Company's obligation to purchase
> > the Executive's house.
> > 
> >  
> > 
> >  

2. Confirmation. In all other respects, the terms of the Employment Agreement
are hereby confirmed.

 

 

IN WITNESS WHEREOF, this First Amendment to Employment Agreement has been
executed by the Company, by its duly authorized officer, and by the Executive,
as of the date first above written.

THE EXECUTIVE  WILD OATS MARKETS, INC. /s/    Perry D. Odak By:  /s/    Name:
Freya R. Brier   Title: V.P., Legal